Exhibit 10.1

Tessera and Micron Confidential

TESSERA, INC.

TCC® License Agreement

This Agreement is entered into as of this First day of July 2006 (“Effective
Date”), between TESSERA INC., a corporation organized under the laws of
Delaware, having a principal place of business at 3099 Orchard Drive, San Jose,
CA, 95134, USA and the Tessera Affiliates (“Tessera”) and Micron Technology,
Inc. a corporation organized under the laws of Delaware having a principal place
of business at 8000 S. Federal Way, Boise Idaho 83707 and the Micron Affiliates
(“Licensee”) with reference to the following facts:

Recitals

WHEREAS, Tessera owns certain patents related to semiconductor integrated
circuit (“IC”) packaging technology, and

WHEREAS, Licensee wishes to license the Tessera patents for certain
semiconductor products in accordance with the terms hereof.

The Parties Hereto Agree:

I. Definitions. As used herein, the following terms shall have the following
meaning:

A. The term “Licensed Product” includes IC packages using (a) polyimide or
glass-epoxy or glass-laminate substrate; (b) one or more solder balls under the
IC; (c) die attach adhesive attaching the IC to the polyimide or glass-epoxy or
glass-laminate substrate; and (d) solder ball pitch less than or equal to 1.0mm.

B. The term “DRAM Device” means a Dynamic Random Access Memory (DRAM) IC device
comprised solely of an array of DRAM cells and the associated control and I/O
circuitry that are necessary to allow data to be written to, stored by, and read
from the DRAM cells.

C. The term “DRAM Licensed Product” means a Licensed Product that contains at
least one IC that is a DRAM Device and does not contain an IC that is not a DRAM
Device.

D. The term “Non-DRAM Licensed Product” means a Licensed Product that contains
at least one IC that is not a DRAM Device. If a Licensed Product contains both a
DRAM Device and an IC that is not a DRAM Device, the Licensed Product shall be
considered a Non-DRAM Licensed Product.

E. The term “Multiple Substrate Licensed Product” means a “Package Stack Unit”
and a “Package Stack,” defined respectively as follows:

i. The term “Package Stack Unit” means a package substrate having electrically
conductive terminals and at least one IC device on the package substrate and
electrically connected to at least some of the terminals, and

ii. The term “Package Stack” means an IC package including two or more Package
Stack Units, wherein said units are stacked one above the other so that at least
some of the terminals

 

Page 1 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

on mutually adjacent units in the stack are aligned with one another, mutually
adjacent units being electrically interconnected to one another by joining
connectors formed at least in part from material bonded to the aligned terminals
of such units.

F. The term “Batch Technology” as used herein means any method, process,
technique or Tessera Patent that covers any structures or processing methods for
simultaneously forming, producing and/or connecting a plurality of electrical
connections between contacts on an IC device and substrate terminals of the IC
package, including: (i) any method or result of U.S. Patent Number 5,518,964
(and related Patents) for making flexible electrically conducting element(s),
joining said elements to electrical contact(s) on a substantially planar
electrical element such as a semiconductor integrated circuit, undiced IC wafer,
or interconnect substrate, and forming said element(s) away from the plane of
said contacts in a predetermined fashion into the flexible electrical lead(s) of
an IC package; (ii) any method or result of U.S. Patent 5,455,390 (and related
Patents) for making and forming flexible conducting element(s) on a dielectric
film and then simultaneously joining said elements to electrical contacts on a
substantially planar electrical element such as a semiconductor integrated
circuit, undiced IC wafer or interconnect substrate to produce the flexible
electrical leads of an IC package; and/or (iii) any method or result of further
invention or Patent made or acquired by Tessera during the term hereof covering
any batch processing method for simultaneously forming, producing and/or
connecting a plurality of flexible electrical leads of an IC package.
Notwithstanding, the parties expressly agree that any IC package made and/or
connected individually on a semiconductor integrated circuit or undiced wafer by
traditional wire bonding methods and/or tape automated bonding (“TAB”) gang
bonding methods, is not included in Batch Technology.

G. The term “Patent” means letters patent, utility models, allowances and
applications therefor in all countries of the world, including re-issues,
re-examinations, continuations, continuations-in-part, divisionals, and all
corresponding foreign patents.

H. The term “Tessera Patent” means Patent(s) or claims within such Patent(s) for
the design, manufacture, and/or assembly of Licensed Products (excluding Batch
Technology as defined herein) owned by Tessera prior to expiration or
termination of this Agreement. The term Tessera Patent shall further include any
third party patent for the design, manufacture, and/or assembly of Licensed
Products (excluding Batch Technology as defined herein) under which Tessera or
any successor thereof has the right to grant licenses of the scope granted
herein, as of the Effective Date or at any time during the term of this
Agreement, without the payment of royalty or other consideration to such third
parties except for payment to third parties for inventions made by said parties
while employed by Tessera or any successor thereof. Notwithstanding the
preceding provision, Tessera shall license to Licensee any third party patent
for the design, manufacture, and/or assembly of Licensed Products (excluding
Batch Technology as defined herein) under which Tessera or any successor thereof
has the right to grant licenses of the scope granted herein to Licensee upon
payment of a royalty or other consideration to such third parties if Licensee
agrees to pay and does pay such royalty or other consideration. Tessera Patents,
as defined above, includes but is not limited to those Patents set forth in
Attachment A as of the date stated therein. Tessera has sole discretion in the
prosecution of the Tessera patent applications licensed hereunder,
non-exclusively including filing continuations, continuations-in-part,
divisionals, filing corresponding foreign patents applications and/or abandoning
one or more of such patent applications.

 

Page 2 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

I. The term “Billable Pin” means any electrical connection to an IC electrical
bond pad made or contained in any Licensed Product.

J. The term “Micron Affiliate” means any company that has more than fifty
percent (50%) of the voting stock or equity owned or controlled by Micron
Technology, Inc.. A company shall be considered a Micron Affiliate only so long
as such majority ownership or control exists. Micron Technology, Inc., shall be
ultimately responsible for the actions of the Micron Affiliates pursuant to this
Agreement.

K. The term “Tessera Affiliate” means any company that has more than fifty
percent (50%) of the voting stock or equity owned or controlled by Tessera. A
company shall be considered a Tessera Affiliate only so long as such majority
ownership or control exists. Tessera shall be ultimately responsible for the
actions of the Tessera Affiliates pursuant to this Agreement.

L. The term “Licensed Package Assembler” means a party licensed by Tessera to
assemble, use and sell Licensed Products for others. Tessera agrees to
periodically provide Licensee a list of such parties.

II. Licensee Rights

A. License Grant. Subject to the terms and conditions hereinafter set forth,
Licensee’s compliance with the provisions hereof including all Attachments
hereto, and Licensee’s payment of the fees and royalties stated herein in
Paragraph III, Tessera hereby grants Licensee a world-wide, non-exclusive,
non-transferable, non-sublicensable, limited license to the Tessera Patents to
make, have made, use, sell, import, and offer for sale of Licensed Products that
are sold as Licensee’s own products (i.e., the Licensed Products bear the
Licensee’s commercial indicia).

1. Have Made Rights and Royalties. If Licensee exercises its “have made” right
hereunder, Licensee shall be responsible for the payment of all royalties due
hereunder directly to Tessera for such assembly of Licensed Products regardless
of whether or not the assembler of the Licensed Product is a Licensed Package
Assembler. Nothing in this Paragraph II.A.1 shall prevent Licensee from agreeing
with a Licensed Package Assembler that the Licensed Package Assembler shall
report and pay royalties to Tessera under its license for all Licensed Products
made for Licensee provided, however, that if such Licensed Package Assembler
fails to report and pay such royalties, Licensee shall pay the unpaid royalties
under this Agreement promptly upon notice by Tessera. Licensee shall have no
obligation to pay an additional royalty under this agreement for products on
which a Licensed Package Assembler has already paid a full royalty under its
agreement with Tessera. Any such agreement reached between Licensee and a
Licensed Package Assembler shall require such Licensed Package Assembler to
clearly identify Licensed Products made for Licensee in reports to Tessera, and
Tessera shall be given notice of such agreement.

2. Notice to Assemblers. When Licensee exercises this “have made” right at a
Licensed Package Assembler, it shall provide a written notice to such Licensed
Package Assembler, with a copy to Tessera, stating whether the Licensee or the
Licensed Package Assembler shall pay all royalties due for such manufacture
directly to Tessera. When Licensee exercises this “have made” right at an
assembler who is not a Licensed Package Assembler (“Unlicensed Package
Assembler”), Licensee shall provide written notice to Tessera identifying such
Unlicensed Package Assembler provided, however, that identifying an Unlicensed
Package Assembler as required by the

 

Page 3 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

written royalty report of Paragraph V.A and Attachment C shall be deemed as
meeting the notice requirement for such Unlicensed Package Assembler under this
Paragraph II.A.2.

3. Purchase and Resale of Licensed Products. Should Licensee purchase for resale
Licensed Products for which a third party has already paid a royalty to Tessera,
Licensee may resell such Licensed Products without payment of an additional
royalty to Tessera.

B. Batch Technology Excluded. Notwithstanding anything herein to the contrary,
Batch Technology is excluded from the scope of this Agreement, and Licensee’s
and Tessera’s rights herein expressly exclude any right to package and/or
assemble, or sell any product made using Batch Technology.

C. No Implied License. Except for the licenses expressly granted in Paragraph
II.A, no license, express or implied, by estoppel or otherwise, to any of
Tessera’s intellectual property rights is granted or implied by this Agreement.

D. Exclusion from License. Licensee is licensed only for Licensed Products for
which Licensee or a third party has satisfied a royalty obligation to Tessera.
Tessera may, at any time during the term hereof, notify Licensee that Tessera
believes that a product made, used, sold, imported, or offered for sale by
Licensee (“Notified Product”) is a Licensed Product. During a sixty (60) day
period after such notice, the parties will engage in good faith negotiations to
determine whether such Notified Product is a Licensed Product, but neither party
will commence any litigation or administrative proceedings relating to the
Notified Product until after the end of the sixty (60) day period. If the
parties fail to agree on whether such Notified Product is a Licensed Product
during such period, the Notified Product will not be licensed hereunder and
either party may commence litigation or administrative proceedings upon the
expiration of the sixty (60) day period.

E. Mandatory Negotiations for Patents Outside of License Grants. If during the
term of this Agreement, either party believes that the other party infringes one
or more Patents in a manner not within the scope of the licenses granted under
Paragraph II.A (for Licensee) and Paragraph VI.A (for Tessera), to commence
patent litigation against the other party, the party must first provide notice
to the other party and, for a six (6) month period after such notice, the
parties will engage in good faith negotiations to determine whether there is
infringement of any valid Patent, and if so, to negotiate the terms of an
appropriate license. If the parties fail to agree on whether the non-Licensed
Product infringes or does not infringe any Patent or the appropriate terms of a
license, either party may commence litigation upon the expiration of the six
(6) month period by filing a claim in a state or federal court within the
geographic boundaries of the federal Northern District of California, and the
parties hereby consent to personal jurisdiction and venue in the state and
federal courts of the Northern District of California.

F. Limitations on Patent Challenges. Licensee agrees that it shall not challenge
the validity or enforceability of the Tessera Patents licensed hereunder (or
fund or sponsor such a challenge) unless Tessera first asserts a Tessera Patent
against Licensee seeking royalties for products that do not meet the definition
of DRAM Licensed Products or Non-DRAM Licensed Products, whereupon Licensee,
subject to Paragraph II.E, may assert the defenses of invalidity and
unenforceability against the asserted Tessera Patent(s) in litigation or in the
U.S. or foreign patent office solely with respect to the claims of the Tessera
Patent(s) asserted against such products. Notwithstanding the foregoing, any
successful challenge of validity or enforceability of a Tessera

 

Page 4 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

Patent shall not affect Licensee’s obligation to pay royalties for DRAM Licensed
Products and Non-DRAM Licensed Products under this Agreement. Should Licensee
challenge the validity or enforceability of a Tessera Patent licensed hereunder
(or fund or sponsor such a challenge) in violation of this Paragraph II.F, such
challenge would be a material breach of this Agreement allowing Tessera to
immediately terminate this Agreement without providing Licensee the opportunity
to cure as provided in Paragraph VIII.B.

III. Fee and Royalty

A. License Fee. As partial consideration for the licenses and privileges of
Paragraph II.A hereof, Licensee shall pay to Tessera the sum of Two Million US
Dollars ($2,000,000) by July 31, 2006.

B. Royalty. Licensee shall pay running royalties for the license granted in
Paragraph II.A four times annually (as set forth in Paragraph V) to Tessera
during the term of this Agreement, as follows:

1. DRAM Licensed Products. For each DRAM Licensed Product sold by Licensee,
Licensee shall pay a royalty as set forth in Attachment B.

2. Non-DRAM Licensed Products. For each Non-DRAM Licensed Product sold by
Licensee, Licensee shall pay a royalty as set forth in Attachment B.

3. Multiple Substrate Licensed Products. In the case of a Multiple Substrate
Licensed Product, royalties due under this Paragraph III.B shall be calculated
separately for each Package Stack Unit of a Package Stack based on whether the
Package Stack Unit solely contains DRAM or includes other types of ICs. For
example, the royalty due for a Package Stack Unit that contains solely DRAM
shall be determined according to Paragraph III.B.1 per Package Stack Unit, the
royalty due for a Package Stack Unit that contains an IC that is not DRAM shall
be determined according to Paragraph III.B.2 per Package Stack Unit, such that
the total royalty due for a Multiple Substrate Licensed Product shall be
calculated by adding together the royalty determined for each Package Stack
Unit.

C. Royalty Adjustments. In making the royalty payments due Tessera, Licensee may
subtract from such royalty payments any preceding royalty payments for royalty
bearing Licensed Products that are returned to Licensee from Licensee’s
customers (“Royalty Adjustment”). However, if at any time such returned Licensed
Products are resold by Licensee, Licensee shall pay a royalty to Tessera for
such resold Licensed Products, as set forth in the Agreement. Before a Royalty
Adjustment can be so subtracted, Licensee must have originally paid a royalty on
the particular returned Licensed Product. All Royalty Adjustments must be
specified with the information set forth in Attachment B.

D. Most Favored Nations. As of the Effective Date, Tessera, in good faith,
intends that any agreement that Tessera enters into henceforth with Infineon or
Qimonda whereby Infineon or Qimonda receives identical rights, privileges, terms
and conditions as contained in this Agreement, shall be on royalty rate terms no
more favorable to Infineon or Qimonda than the Royalty terms set forth in
Paragraph III.B of this Agreement. In the event that Tessera grants a license to
Qimonda or

 

Page 5 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

Infineon that is subject to this Paragraph, then Tessera shall promptly notify
Licensee of the financial terms of such other license. Upon notice by Licensee,
given within 30 days after such notice by Tessera, this Agreement shall be
amended to substitute all of the royalty terms of such other license for the
Royalty terms of this Agreement, provided that (a) Licensee must accept all of
the royalty terms of such other license, and may not select particular terms;
and (b) such amendment shall not affect Tessera’s rights with respect to
royalties or other moneys accrued and/or paid prior to such amendment.

IV. Taxes

Payments and royalties due hereunder shall be calculated and paid by Licensee to
Tessera on a “net cash” basis per the terms hereof and shall be free of and not
reduced in any way by any imposed taxes or other assessments that may be levied
by any government or country except for those taxes that may be imposed and
collected by the United States and/or the State of California. If Tessera
receives any tax credits by the U.S. Government based upon the tax paid on the
royalties paid to Tessera by Licensee, Tessera will reimburse Licensee for in
the amount corresponding to such U.S. tax credit.

V. Licensee Reports and Payment

A. Quarterly Royalty Reports & Payment. Beginning on the Effective Date of this
Agreement, royalties shall be calculated and paid in full in quarter annual
payment periods ending March 31, June 30, September 30 and December 31 of each
year. Beginning with the first such royalty payment, Licensee shall deliver a
written report (as shown in Attachment C) describing (i) the basis upon which
and containing the information sufficient to determine the royalties due Tessera
for the applicable payment period and (ii) the purchases by Licensee of Licensed
Products from other Tessera licensees. All payments under this Paragraph shall
be made in US Dollars by wire transfer to Union Bank of California, 99 Almaden
Blvd., San Jose, CA 95113, Account Name: Tessera, Account No.: 6450148359,
Routing No. 122000496, International Swift Code: BOFCUS33MPK, or such other bank
or account as Tessera may from time to time designate in writing. The payments
of royalties and submission of such reports from Licensee to Tessera under this
Paragraph shall be made within thirty (30) days from the end of each quarter
annual payment period and shall be considered to be made as of the day on which
such payments are received in Tessera’s designated bank account.

B. Payment for Licensed Products Sold Before Effective Date. By July 31, 2006,
Licensee shall pay Tessera Twenty-Eight Million U.S. Dollars (US$28,000,000) for
Licensee’s manufacture, use, sale, or offer for sale of Licensed Products prior
to the Effective Date (“Past Production Payment”). The Past Production Payment
relates solely to Licensed Products sold by Licensee prior to the Effective Date
(“Micron Past Licensed Products”) and shall not apply to retroactively immunize
products that are not Micron Past Licensed Products and that were made by any
other person or entity, including without limitation products made by Micron
Affiliates acquired by Micron after the Effective Date. Upon receipt of the Past
Production Payment, Tessera agrees not to make any claims against any person or
entity for its purchase, use, sale, importation or offer for sale of the Micron
Past Licensed Products.

 

Page 6 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

VI. Licensee Patents

A. Limited Rights Under Licensee’s Patents. Licensee hereby grants to Tessera a
world-wide, royalty-free, non-exclusive, non-sublicensable, non-transferable,
right under Licensee’s Patents for the term of this Agreement to make, use and
sell Licensed Products (subject to the Batch Technology exclusion of Paragraph
II.B) for the purposes of internal research and development, customer funded
research and development, and in support of Tessera’s engineering services
business. For the sake of clarity, the license granted to Tessera in this
Section VI.A is limited to the IC package and interconnect of the Licensed
Product, alone or in combination with an IC, and does not include, for example,
the functional circuitry on the die or semiconductor process technology used in
the formation of the functional circuitry on the IC (hereafter “Micron License
Scope”). If Licensee elects to extend the term of this Agreement to obtain a
paid-up license, then the license set forth in this Paragraph VI.A shall also
become a fully paid-up and perpetual. Furthermore, to the extent that Licensee
believes a third party is directly infringing Licensee’s patents within the
Micron License Scope, Licensee agrees to pursue its claims directly with such
third party and not with Tessera unless Tessera first asserts a Tessera Patent
against Licensee that would require an additional royalty for Licensed Products
made under this Agreement.

VII. This section intentionally left blank

VIII. Term and Termination

A. Term: This Agreement shall become effective on the Effective Date and, unless
earlier terminated as provided for elsewhere in this Agreement, shall remain in
full force until it automatically expires on May 22, 2012, unless Licensee
notifies Tessera by November 22, 2011 that Licensee elects to extend this
Agreement by five (5) years until May 22, 2017, and continue to pay royalties
for Licensed Products during the five (5) year extension period at rates equal
to fifty percent (50%) of the amounts due under Paragraph III.B. herein. If
Licensee elects to extend this Agreement until May 22, 2017, upon expiration of
the extended term, Licensee shall have a fully paid-up and perpetual license on
the terms set forth in Paragraphs II.A through II.E herein to use the Tessera
Patents to the same extent as Licensee was licensed to use and was using Tessera
Patents immediately prior to such expiration.

B. Termination for Breach. Either party may terminate this Agreement due to the
other party’s breach of this Agreement, such as failure to perform its duties,
obligations, or responsibilities herein (including, without limitation, failure
to pay fees and royalties and provide reports as set forth herein). The parties
agree that such breach will cause substantial damages to the party not in
breach. Therefore, the parties agree to work together to mitigate the effect of
any such breach; however, the non-breaching party may terminate this Agreement
if such breach is not cured or sufficiently mitigated (to the non-breaching
party’s satisfaction) within sixty (60) days of notice thereof.

C. Termination for Assignment. In the event that (i) a party either sells or
assigns substantially all of its assets or business to a third party (“Selling
Party”) or (ii) a third party acquires more than fifty percent (50%) of the
capital stock entitled to vote for directors of such party (“Purchasing Party”),
the Selling Party shall notify the other party hereto of such sale or assignment
of assets or the Purchasing Party’s acquisition. In any case of sale, assignment
or acquisition, the Selling Party shall provide to the other party a written
confirmation from such Purchasing Party stating that such

 

Page 7 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

Purchasing Party shall expressly undertake all the terms and conditions of this
Agreement to be performed by Selling Party. In the event that Licensee is the
Selling Party and the Purchasing Party does not agree to fulfill such
obligations under this Agreement, Tessera shall reserve a right to terminate
this Agreement. In the event Tessera is the Selling Party, the Purchasing Party
shall be bound to the terms and obligations of this Agreement.

D. Termination for Bankruptcy. In the event that one party becomes insolvent or
bankrupt, permanently ceases doing business, makes an assignment for the benefit
of its creditors, commits an act of bankruptcy, commences any bankruptcy
proceedings or other proceedings in the nature of bankruptcy proceedings, or has
commenced against it any bankruptcy proceedings or other proceedings in the
nature of bankruptcy proceedings that are not dismissed within sixty (60) days,
then the other party shall have the right to terminate this Agreement
immediately upon its notice.

E. Effect of Termination. Any termination of this Agreement pursuant to this
Paragraph VIII shall be deemed a termination of this Agreement in accordance
with its terms (including termination of any payments of unaccrued royalties to
Tessera and any rights of Licensee to use any Tessera Patent licensed
hereunder).

F. Survival Clause. Unless otherwise provided elsewhere in this Agreement, the
following provisions shall survive the termination or expiration of this
Agreement:

1. Licensee’s obligation to make payments to Tessera accrued under this
Agreement on or prior to expiration or termination.

2. Licensee’s obligation to submit written reports stipulated in Paragraph V,
Licensee Reports and Payment, and to permit the inspection and audit of its
records stipulated in Paragraph IX, Reasonable Audit.

3. Paragraph VIII, Term and Termination.

4. Paragraph X, No Warranties

5. Paragraph XI, Limitation on Damages

6. Paragraph XII, Confidentiality of Agreement Terms

7. Paragraph XIV, Miscellaneous

IX. Reasonable Audit

A. Financial Audit. Upon reasonable written prior notice, Tessera shall have the
right to examine and audit through an independent third party CPA firm, not more
frequently than once per year, relevant records of Licensee that may contain
information bearing upon the amount of fees and royalties payable under this
Agreement; provided, that the said auditor shall have agreed in

 

Page 8 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

advance in writing to maintain in confidence and not to disclose to Tessera or
any third party any Licensee proprietary information obtained during the course
of such audit. The parties shall mutually agree upon an independent third party
CPA firm within thirty (30) days, provided, however, that such agreement shall
not be unreasonably withheld by either party. Licensee shall permit auditors to
copy and retain audit relevant records in confidence. The results of any such
audit shall be final, and within thirty (30) days after receiving the auditor’s
report, Licensee shall make payment to Tessera of any amount which may be found
to be payable, if any, and Tessera shall make payment to Licensee of any amount
which may be found to have been overpaid, if any. Tessera shall bear the
expenses of such audit examinations unless fees and royalties due and owing to
Tessera are determined by the auditor to be at least five percent (5%) greater
than such similar amounts as calculated and/or paid by Licensee, in which case
Licensee shall bear such expenses.

X. No Warranties

The Parties acknowledge and agree that the rights and licenses, Tessera Patents,
Licensee patents and standards granted or otherwise provided hereunder are
provided “AS IS”, with no warranty of any kind. NEITHER PARTY MAKE ANY WARRANTY,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE, QUALITY, USEFULNESS, PATENT VALIDITY OR NONINFRINGEMENT. Neither Party
makes any warranty that the Tessera Patents or the Licensee patents will be
sufficient to yield any particular result.

XI. Limitation on Damages

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON
OR ENTITY (UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY) FOR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THE
SUBJECT MATTER OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSSES.

XII. Confidentiality of Agreement Terms

A. Confidential Terms. Tessera and Licensee shall keep the terms of this
Agreement (including all Attachments hereto) confidential except:

(1) to any court or governmental body or agency compelling such disclosure and
subject to the notice and opportunity to object provisions of Paragraph XII.B;
however, any disclosure shall be limited to that compelled by the governmental
body or agency and the disclosing party will take all reasonable actions to
obtain a protective order protecting the disclosure;

(2) as may otherwise be required by law;

(3) disclosures to their respective attorneys, accountants, and financial
advisors; or

(4) either party may disclose to third parties the existence of this Agreement
to the extent described in the Recitals section hereof.

B. Order to Disclose. A party receiving a request, subpoena or order for the
disclosure of the terms or conditions of this Agreement shall notify the other
party as soon as practicable and if, at all possible, in sufficient time to
allow the other party to oppose disclose or seek appropriate

 

Page 9 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

protective orders. The party receiving such request, subpoena or order shall
cooperate to the extent reasonably possible with the other party in any effort
to oppose disclosure or seek protective orders.

C. Breach of Confidentiality. If either party learns of a breach of this
Paragraph XII, such party shall immediately send a written notification to the
other party describing the circumstances of such breach.

D. Employee Agreements. Licensee will disclose the terms of this Agreement
solely to its employees who have a need to know such information.

E. Prior Confidentiality Terms. This Paragraph XII applies only to the matters
described herein and does not supersede any prior written agreements between the
parties.

XIII. This Section Intentionally Left Blank

XIV. Miscellaneous

The following additional terms shall apply to this Agreement:

A. Governing Law. This Agreement shall be governed, interpreted and construed in
accordance with the laws of the State of California, irrespective of choice of
laws provisions. Both parties shall use reasonable efforts to resolve by mutual
agreement any disputes, controversies, claims or difference which may arise
from, under, out of or in connection with this Agreement. If such disputes,
controversies, claims or differences cannot be settled between the parties, any
dispute resolution proceeding shall take place in the United States, but if
either party files a claim in a state or federal court, such claim shall be
filed in the state or federal courts within the geographic boundaries of the
federal Eastern District of Texas. The parties hereby consent to personal
jurisdiction and venue in the state and federal courts of the Eastern District
of Texas. Nothing herein shall alter or affect any other rights either party may
have to redress any breach or act of the other party. Notwithstanding any
provision herein, after the sixty (60) day cure period set forth in Paragraph
VIII.B (where required) and notice of termination of this Agreement by one of
the parties, either party may bring an action in the U.S. International Trade
Commission.

B. No Waiver. Any waiver, express or implied, by either of the parties hereto of
any right hereunder or default by the other party, shall not constitute or be
deemed a continuing waiver or a waiver of any other right or default. No failure
or delay on the part of either party in the exercise of any right or privilege
hereunder shall operate as waiver thereof, nor shall any single or partial
exercise of such right or privilege preclude other or further exercise thereof
or of any other right or privilege.

C. Equitable Relief. Nothing herein shall preclude either party from taking
actions at any time in the courts specified in Paragraph XIV.A that are
necessary to prevent immediate, irreparable harm to its interests. Otherwise,
these procedures are exclusive and shall be fully exhausted prior to the
initiation of any litigation.

D. Notices. All notices, required documentation, and correspondence in
connection herewith shall be in the English language, shall be provided in
writing and shall be given by facsimile

 

Page 10 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

transmission or by registered or certified letter to Tessera and Licensee at the
addresses and facsimile numbers set forth below:

 

Tessera:

   Tessera, Inc.    3099 Orchard Dr.    San Jose, California 95134    Facsimile
No.: 408-894-0190    Attn.: Chief Executive Officer

Licensee:

   Micron Technology, Inc.    8000 S. Federal Way    Boise, ID 83707   
Facsimile No.: 208-368-4540    Attn.: General Counsel

Either Party may change its address and/or facsimile number by giving the other
party notice of such new address and/or facsimile number. All notices if given
or made by registered or certified letter shall be deemed to have been received
on the earlier of the date actually received and the date three days after the
same was posted and if given or made by facsimile transmission shall be deemed
to have been received at the time of dispatch, unless such date of receipt is
not a business day, in which case the date of deemed receipt shall be the next
succeeding business day.

E. Invalidity. If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court. The parties shall consult and use their
reasonable efforts to agree upon a valid and enforceable provision which shall
be a reasonable substitute for such invalid or unenforceable provision in light
of the intent of this Agreement.

F. Assignment. With the exception of Paragraph VIII.C (Termination for
Assignment), neither party may assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other party;
provided, however, that Tessera may assign this Agreement to a Tessera
Affiliate, a parent company, or any company owned or controlled by such parent
company.

G. Export Regulations. Both parties shall comply with the laws and regulations
of the government of the United States and of any other country as relevant to
each party hereto relating to the export of goods and information.

H. Paragraph Headings. The headings and captions used herein shall not be used
to interpret or construe this Agreement.

I. Entire Understanding. This Agreement embodies the entire understanding
between the parties relating to the subject matter hereof, whether written or
oral, and there are no prior representations, warranties or agreements between
the parties not contained in this Agreement. Any amendment or modification of
any provision of this Agreement must be in writing, dated and signed by both
parties hereto.

 

Page 11 of 12



--------------------------------------------------------------------------------

Tessera and Micron Confidential

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

TESSERA, INC.     MICRON TECHNOLOGY, INC. By:   /s/ Michael Forman     By:   /s/
Wilbur Stover Print Name:   Michael Forman     Print Name:   Wilbur Stover
Title:   Vice President, Finance     Title:   Vice President of Finance and
Chief Financial Officer Date:   July 21, 2006     Date:   July 21, 2006

 

Page 12 of 12